794 So. 2d 623 (2001)
Brian Joseph FINAN, Appellant,
v.
STATE of Florida, Appellee.
No. 2D00-4837.
District Court of Appeal of Florida, Second District.
March 14, 2001.
Rehearing Denied April 12, 2001.
*624 PER CURIAM.
Brian Finan challenges the trial court's order summarily denying his motion filed pursuant to Florida Rule of Criminal Procedure 3.800 wherein he alleged that he was sentenced under an unconstitutional version of the 1995 guidelines on a robbery conviction. The trial court correctly found that Finan was sentenced to fifteen years' prison as a habitual offender and therefore was not entitled to relief. Gibson v. State, 775 So. 2d 353 (Fla. 2d DCA 2000). We note that although the trial court orally sentenced Finan to fifteen years' prison as a habitual offender, the written judgment and sentence do not reflect that Finan was sentenced as a habitual offender. The oral pronouncement controls over the written sentence. Trapp v. State, 760 So. 2d 924, 926 n. 1 (Fla.2000). Accordingly, we affirm the order of the trial court but remand to the trial court with directions to conform the written sentence to the oral pronouncement.
Affirmed, and remanded with directions.
PARKER, A.C.J., and SALCINES and DAVIS, JJ., concur.